             Case 1:20-cv-02961-CJN Document 8 Filed 01/06/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 SARAH POSNER,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )
        v.                                         )
                                                            Civil Action No. 20-2961 (CJN)
                                                   )
 UNITED STATES DEPARTMENT OF                       )
 HEALTH AND HUMAN SERVICES,                        )
                                                   )
                 Defendant.                        )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s December 7, 2020 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report.

       This matter arises from the eight Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”)

requests—identified as request numbers 498, 543, 545, 553, 906, 936, 937, and 938—Plaintiff

Sarah Posner (“Plaintiff”) submitted to Defendant United States Department of Health and Human

Services (“HHS”) between January 28, 2019 and June 7, 2019. Plaintiff filed her Complaint in the

above-captioned matter on October 15, 2020. ECF No. 1. HHS filed its answer on November 27,

2020. ECF No. 7.

       On December 15, 2020, HHS provided Plaintiff its release in response to request numbers

543 and 553. In the accompanying cover letter, HHS informed Plaintiff that it located and

processed 355 pages potentially responsive to request number 543 and 49 pages potentially

responsive to request number 543. Of those records, HHS released 278 pages in their entirety and

96 pages in part, with portions redacted pursuant to FOIA Exemptions 5 and 6 (5 U.S.C. §§ (b)(5)

& (b)(6)). HHS also informed Plaintiff that it was withholding 30 pages in full pursuant to FOIA

Exemption 5.
           Case 1:20-cv-02961-CJN Document 8 Filed 01/06/21 Page 2 of 3




       Pursuant to the Court’s December 7, 2020 Minute Order, the parties conferred on January

5, 2021. HHS informed Plaintiff that it is processing approximately 1100 pages located during its

search that are potentially responsive to request number 906 and intends to process 500 pages by

January 19, an additional 500 pages by February 17, and the remaining pages in March 2021. HHS

informed Plaintiff that it located approximately 200,000 pages potentially responsive to request

number 936. HHS also informed Plaintiff that it is unable to provide a total number of documents

responsive to Plaintiff’s FOIA requests or an anticipated date for the release of all nonexempt

responsive documents, in part, because the records potentially responsive to request number 938

have not been loaded into HHS’s document review system. Nevertheless, the parties have begun

discussions regarding prioritization for review and intend to discuss whether the universe of

potentially responsive documents remaining for review can be narrowed.

        In light of the foregoing, a motion for an Open America Stay is unlikely in this case and

the parties do not believe that a briefing schedule is warranted at this time. The parties respectfully

request that the parties be allowed to propose a briefing schedule after the agency’s productions

are complete.

       The parties respectfully propose that they file another joint status report by February 22,

2021, updating the Court on the status of this action.



Respectfully submitted,

 /s/ Jennifer A. Nelson                            MICHAEL R. SHERWIN
 Jennifer A. Nelson (DC Bar No. 1011387)           Acting United States Attorney
 University of Virginia School of Law
 First Amendment Clinic                            BRIAN P. HUDAK
 580 Massie Road                                   Acting Chief, Civil Division
 Charlottesville, VA 22903
 Phone: 202.795.9312                               By:     /s/ Michael A. Tilghman II
 E-mail: jn5g@lawschool.virginia.edu                        MICHAEL A. TILGHMAN II



                                                 -2-
         Case 1:20-cv-02961-CJN Document 8 Filed 01/06/21 Page 3 of 3




                                              D.C. Bar #988441
Attorney for Plaintiff                        Assistant United States Attorney
                                              U.S. Attorney’s Office, Civil Division
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7113
                                              Michael.Tilghman@usdoj.gov

                                       Attorneys for the United States of America

Dated: January 6, 2021




                                     -3-
